Hager, J.
This action is brought to recover the value ($3,515) of services, etc., in painting a panorama of the Yo-Semite Falls. Defendants move to change the place of trial to the county of Mariposa, and in support of the motion have filed affidavits to the effect that the work was performed, and their witnesses reside in that county. Plaintiff, in opposition to the motion, shows by affidavit that the contract sued upon was made in this county ; that three of defendant’s witnesses, and that the principal and most material witnesses of plaintiff, reside in this county. Under the circumstances, I cannot conclude that the convenience of witnesses or the ends of justice would be promoted by a change of the place of trial. To grant the motion might be an *356accommodation to defendants, but it would be putting plaintiff to great inconvenience. The plaintiff resides here, and in this action it was his privilege to sue in this county. Upon the showing made, it is my opinion the place of trial should not be changed. Motion denied.